Exhibit 10.32

FORM OF INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of the [—] day of
March 2011, by and among Interactive Data Corporation, a Delaware corporation
(“IDCO”), Igloo Intermediate Corporation, a Delaware corporation
(“Intermediate”), Igloo Holdings Corporation (“Holdings”, and together with IDCO
and Intermediate, the “Companies” and each, a “Company”), and [—] (the
“Indemnitee”).

WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the corporation or business
enterprise itself;

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the corporation;

WHEREAS, the Board of Directors of each of the Companies (collectively, the
“Boards”) has determined that the increased difficulty in attracting and
retaining such persons is detrimental to the best interests of such Company’s
stockholders and that such Company should act to assure such persons that there
will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for each of the Companies
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve such Company free from undue concern that they
will not be so indemnified;

WHEREAS, although (i) the Certificate of Incorporation of IDCO, as amended (the
“IDCO Certificate”), and the Bylaws of IDCO, as amended (the “IDCO Bylaws”),
(ii) the Certificate of Incorporation of Intermediate, as amended (the
“Intermediate Certificate”), and the Bylaws of Intermediate, as amended (the
“Intermediate Bylaws”), and (iii) the Certificate of Incorporation of Holdings,
as amended (the “Holdings Certificate”), and the Bylaws of Holdings, as amended
(the “Holdings Bylaws”), each may require indemnification of the officers and
directors of IDCO, Intermediate and Holdings, as applicable, under the
circumstances specified therein, and Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”), the IDCO Certificate, the Intermediate Certificate, the Holdings
Certificate, the IDCO Bylaws, the Intermediate Bylaws, the Holdings Bylaws and
the DGCL expressly provide that the indemnification provisions set forth therein
are not exclusive, and thereby contemplate that contracts may be entered into
between IDCO, Intermediate and Holdings, as applicable, and members of their
respective boards of directors, officers and other persons with respect to
indemnification; and

WHEREAS, this Agreement is a supplement to and in furtherance of the IDCO
Certificate, the Intermediate Certificate, the Holdings Certificate, the IDCO
Bylaws, the Intermediate Bylaws, the Holdings Bylaws and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director or officer, or both, of each of the Companies after the date hereof,
the parties hereto agree as follows:

1. Definitions. For purposes of this Agreement:

(a) “Change in Control” shall mean a change in control of Holdings occurring
after the date hereof of a nature that would be required to be reported in
response to Item 6(e) on Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Act”), whether or not Holdings is then
subject to such reporting requirement; provided, however, that, without
limitation, a Change in Control shall include: (i) the acquisition (other than
acquisition by or from Holdings) after the date hereof by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Act
(excluding, for this purpose, Holdings or its subsidiaries and any employee
benefit plan of Holdings or its subsidiaries that acquires beneficial ownership
of voting securities of Holdings) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act), of 50% or more of either the
then-outstanding shares of common stock or the combined voting power of
Holdings’ then-outstanding capital stock entitled to vote generally in the
election of directors; (ii) individuals who, as of the date hereof, constitute
the Board of Holdings (the “Incumbent Board”) ceasing for any reason to
constitute at least a majority of the Board of Holdings, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by Holdings’ stockholders was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Holdings) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or (iii) approval by the stockholders of Holdings of (A) a
reorganization, merger or consolidation, in each case, with respect to which
persons who were the stockholders of Holdings immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, directly
or indirectly, beneficially own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged, consolidated or other surviving corporation’s then-outstanding voting
securities, (B) a liquidation or dissolution of Holdings, or (C) the sale of all
or substantially all of the assets of Holdings.

(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the applicable Company or of
any other corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise that such person is or was
serving in a similar capacity at the written request of the applicable Company.

(c) “Disinterested Director” means a director of the applicable Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

 

- 2 -



--------------------------------------------------------------------------------

(d) “Enterprise” shall mean each of the Companies and any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that Indemnitee is or was serving at the written
request of any of the Companies as a director, officer, employee, agent or
fiduciary.

(e) “Expenses” shall include all reasonable attorneys’ fees, retainers,
disbursements of counsel, court costs, filing fees, transcript costs, fees and
expenses of experts, witness fees and expenses, travel expenses, duplicating and
imaging costs, printing and binding costs, telephone charges, facsimile
transmission charges, computer legal research costs, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding, as well as all other “expenses” within the meaning of that term as
used in Section 145 of the DGCL and all other disbursements or expenses of types
customarily and reasonably incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, actions, suits, or proceedings
similar to or of the same type as the Proceeding with respect to which such
disbursements or expenses were incurred; but, notwithstanding anything in the
foregoing to the contrary, “Expenses” shall not include amounts of Judgments
actually levied against the Indemnitee in connection with any Proceeding.
“Expenses” also shall include the foregoing incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersede as bond, or
other appeal bond or its equivalent.

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) any of the Companies or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing any of the Companies or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement.

(g) “Judgments” shall be broadly construed and shall include, without
limitation, any all direct and indirect judgments, penalties, fines, liabilities
and amounts paid in settlement.

(h) “Proceeding” shall be broadly construed and shall include any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation (including any internal investigation), inquiry,
administrative hearing, appeal or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of the fact that
Indemnitee is or was an officer or director of the Company, by reason of any
action taken by him or of any inaction on his part while acting as an officer or
director of the Company, or by reason of the fact that he is or was serving at
the request of the Company as a director, officer,

 

- 3 -



--------------------------------------------------------------------------------

employee, agent or fiduciary of another corporation, partnership, joint venture,
trust or other Enterprise; in each case whether or not he is acting or serving
in any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by an
Indemnitee pursuant to Section 7 of this Agreement to enforce his rights under
this Agreement.

(i) “Side Letter” means that certain Fund Indemnitor Letter Agreement, dated as
of the date hereof, by and among Warburg Pincus Private Equity X, L.P., Warburg
Pincus X Partners, L.P., Silver Lake Partners III, L.P., Silver Lake Technology
Investors III, L.P. and the Company, as amended from time to time.

(j) References herein to “fines” shall not include any excise tax assessed with
respect to any employee benefit plan.

(k) References herein to a director of another Enterprise shall include, in the
case of any entity that is not managed by a board of directors, such other
position, such as manager or trustee or member of the governing body of such
entity, that entails responsibility for the management and direction of such
entity’s affairs, including, without limitation, the general partner of any
partnership (general or limited) and the manager or managing member of any
limited liability company.

(l) (i) References herein to serving at the request of a Company as a director,
officer, employee, agent or fiduciary of another Enterprise shall include any
service as a director, officer, employee or agent of such Company that imposes
duties on, or involves services by, such director or officer with respect to an
employee benefit plan of such Company or any of its affiliates, other than
solely as a participant or beneficiary of such a plan; and (ii) if the
Indemnitee has acted in good faith and in a manner that the Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, the Indemnitee shall be deemed to have acted in a
manner not opposed to the best interests of such Company for purposes of this
Agreement.

2. Indemnity of Indemnitee. The Companies hereby agree, jointly and severally,
to hold harmless and indemnify Indemnitee to the fullest extent permitted by
applicable law, as such may be amended from time to time. In furtherance of the
foregoing indemnification, and without limiting the generality thereof:

(a) Proceedings Other Than Proceedings by or in the Right of the Companies.
Except as provided in Section 10 hereof, Indemnitee shall be entitled to the
rights of indemnification from the Companies provided in this Section 2(a) if,
by reason of Indemnitee’s Corporate Status, the Indemnitee is or was, or is or
was threatened to be made, a party to or is otherwise involved in any Proceeding
other than a Proceeding by or in the right of the Companies to procure a
judgment in its favor. Pursuant to this Section 2(a), the Companies, jointly and
severally, shall indemnify Indemnitee against all Expenses and Judgments
actually and reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in
connection with such Proceeding or any claim, issue or matter therein, but only
if the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the applicable
Company, and with respect to any criminal Proceeding, had no reasonable cause to
believe the Indemnitee’s conduct was unlawful.

 

- 4 -



--------------------------------------------------------------------------------

(b) Proceedings by or in the Right of the Companies. Except as provided in
Section 10 hereof, Indemnitee shall be entitled to the rights of indemnification
from the Companies provided in this Section 2(b) if, by reason of Indemnitee’s
Corporate Status, the Indemnitee is or was, or is or was threatened to be made,
a party to or is or was otherwise involved in any Proceeding brought by or in
the right of the Companies to procure a judgment in their respective favor.
Pursuant to this Section 2(b), the Companies, jointly and severally, shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
the Indemnitee, or on the Indemnitee’s behalf, in connection with such
Proceeding or any claim, issue or matter therein, but only if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in,
or not opposed to, the best interests of the applicable Company; provided,
however, if applicable law so provides, no indemnification for such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which the Indemnitee shall have been adjudged liable to the applicable Company
unless (and only to the extent that) the Court of Chancery of the State of
Delaware or the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such expenses that the Court of Chancery or such other court shall
deem proper. Anything in this Agreement to the contrary notwithstanding, if the
Indemnitee, by reason of the Indemnitee’s Corporate Status, is or was, or is or
was threatened to be made, a party to any Proceeding by or in the right of the
Companies to procure a judgment in their respective favor, then the Companies
shall not indemnify the Indemnitee for any Judgment in favor of the Companies in
connection with such Proceeding.

(c) Overriding Right to Indemnification if Successful on the Merits; Partial
Indemnification. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is or was, by reason of his or her Corporate Status or
otherwise, a party to and is or was successful, on the merits or otherwise, in
any Proceeding, the Companies, jointly and severally, shall indemnify Indemnitee
to the maximum extent permitted by applicable law, as such may be amended from
time to time, against all Expenses and Judgments actually and reasonably
incurred by Indemnitee, or on Indemnitee’s behalf, in connection with such
Proceeding or any claim, issue or matter therein. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Companies, jointly and severally, shall indemnify Indemnitee to the maximum
extent permitted by applicable law, as such may be amended from time to time,
against all Expenses and Judgments actually and reasonably incurred by
Indemnitee, or on Indemnitee’s behalf, in connection with each such successfully
resolved claim, issue or matter therein. For purposes of this Section 2(c) and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

3. Contribution.

(a) To the fullest extent permissible under applicable law, whether or not the
indemnification provided in Section 2 hereof is available, in respect of any
Proceeding in which

 

- 5 -



--------------------------------------------------------------------------------

any of the Companies are jointly liable with Indemnitee (or would be if joined
in such Proceeding), the Companies, jointly and severally, shall pay, in the
first instance, the entire amount of any Judgment of such Proceeding without
requiring Indemnitee to contribute to such payment, and each of the Companies
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. The Companies shall not enter into any settlement of any Proceeding
in which any Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding) unless such settlement provides for a full and final release of
all claims asserted against Indemnitee.

(b) To the fullest extent permissible under applicable law, without diminishing
or impairing the obligations of the Companies set forth in the preceding
subparagraph, if, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any Judgment in any Proceeding in which any of the
Companies are jointly liable with Indemnitee (or would be if joined in such
Proceeding), the Companies shall contribute to the amount of Expenses and
Judgments actually and reasonably incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the Companies and all officers,
directors or employees of the Companies, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, from the transaction from which such
Proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Companies and all officers,
directors or employees of the Companies, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses and Judgments, as well as any other equitable
considerations which the law may require to be considered. The relative fault of
the Companies and all officers, directors or employees of the Companies, other
than Indemnitee, who are jointly liable with Indemnitee (or would be if joined
in such Proceeding), on the one hand, and Indemnitee, on the other hand, shall
be determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(c) The Companies, jointly and severally, hereby agree to fully indemnify and
hold Indemnitee harmless from any claim of contribution brought by officers,
directors or employees of the Companies, other than Indemnitee, who may be
jointly liable with Indemnitee.

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Companies, in lieu of indemnifying Indemnitee,
jointly and severally, shall contribute to the amount incurred by Indemnitee,
whether for Judgments and/or for Expenses, in connection with any claim relating
to an indemnifiable event under this Agreement, in such proportion as the Board
of such Company deems fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Companies (together with their respective directors, officers, employees and
agents) and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Companies (and
their respective directors, officers, employees and agents) and Indemnitee in
connection with such event(s) and/or transaction(s).

 

- 6 -



--------------------------------------------------------------------------------

4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or was, by reason
of his or her Corporate Status or otherwise, a witness, or is or was made (or
asked) to respond to discovery requests, in any Proceeding to which Indemnitee
is not a party, the Companies, jointly and severally, shall indemnify Indemnitee
to the fullest extent permissible under applicable law against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.

5. Advancement of Expenses. To the fullest extent permitted by applicable law,
as such may be amended from time to time, notwithstanding any other provision of
this Agreement, but subject to Section 9(e) hereof, the Companies, jointly and
severally, shall advance all Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding by reason of Indemnitee’s Corporate Status or
otherwise within thirty (30) calendar days after the receipt by the Companies of
a statement or statements from Indemnitee requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by or on behalf of Indemnitee and for which advancement is requested,
and shall include or be preceded or accompanied by an undertaking by or on
behalf of Indemnitee to repay any Expenses advanced if it shall finally be
determined (under the procedures, and subject to the presumptions, set forth in
Section 6 and Section 7 hereof) that Indemnitee is not entitled to be
indemnified against such Expenses. Such undertaking shall be sufficient for
purposes of this Section 5 if it is substantially in the form attached hereto as
Exhibit A. Any advances and undertakings to repay pursuant to this Section 5
shall be unsecured and interest-free. The Indemnitee shall be entitled to
advancement of Expenses as provided in this Section 5 regardless of any
determination by or on behalf of the Companies that the Indemnitee has not met
the standards of conduct set forth in Section 2(a) and 2(b) hereof.

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

(a) Indemnitee shall give the Companies notice in writing as soon as practicable
of any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement. To obtain indemnification under this Agreement, the
Indemnitee shall submit to the Companies a written request for indemnification,
including therein or therewith, except to the extent previously provided to the
Companies in connection with a request or requests for advancement pursuant to
Section 5 hereof, a statement or statements reasonably evidencing all Expenses
incurred or paid by or on behalf of the Indemnitee and for which indemnification
is requested, together with such documentation and information as is reasonably
available to Indemnitee and as is reasonably necessary for the Companies to
determine whether and to what extent Indemnitee is entitled to indemnification.
The Secretary of each Company shall, promptly upon receipt of such a request for
indemnification, advise the Board of such Company in writing that Indemnitee has
requested indemnification. Failure to provide any notice required hereby shall
not impair Indemnitee’s rights of indemnification and contribution under this
Agreement except to the extent that such failure to provide notice actually and
materially prejudices the rights of the Companies to defend any action or
proceeding which is the basis of the claimed indemnification.

 

- 7 -



--------------------------------------------------------------------------------

(b) Upon written request by Indemnitee for indemnification pursuant to the
second sentence of Section 6(a) hereof, a determination with respect to
Indemnitee’s entitlement thereto shall be made promptly by the following person
or persons, who shall be empowered to make such determination: (i) if a Change
in Control shall have occurred, by Independent Counsel (unless Indemnitee shall
request in writing that such determination be made by the Board of the relevant
Company (or a committee thereof) in the manner provided for in clause (ii) of
this Section 6(b)) in a written opinion to the Board of the relevant Company, a
copy of which shall be delivered to Indemnitee; or (ii) if a Change of Control
shall not have occurred, (A)(1) by Independent Counsel, if Indemnitee shall
request in writing that such determination be made by Independent Counsel upon
making his or her request for indemnification pursuant to the second sentence of
Section 6(a), (2) by the Board of the relevant Company, by a majority vote of
Disinterested Directors even though less than a quorum, or (3) by a committee of
Disinterested Directors designated by majority vote of Disinterested Directors,
even though less than a quorum, or (B) if there are no such Disinterested
Directors or, even if there are such Disinterested Directors, if the Board of
the relevant Company, by the majority vote of Disinterested Directors, so
directs, by Independent Counsel in a written opinion to the Board of the
relevant Company, a copy of which shall be delivered to Indemnitee.

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected by the Board of the relevant Company and approved by
Indemnitee. Upon failure of the Board of the relevant Company to so select, or
upon the failure of Indemnitee to so approve, such Independent Counsel within
twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a) hereof, the Independent Counsel shall
be selected by the Court of Chancery of the State of Delaware or such other
person or body as the Indemnitee and the Companies may agree in writing. Such
determination of entitlement to indemnification shall be made not later than
forty-five (45) days after receipt by the Companies of a written request for
indemnification. If the person or persons making such determination shall
determine that Indemnitee is entitled to indemnification as to part (but not
all) of the application for indemnification, such person or persons shall
reasonably pro-rate such part of indemnification among such claims, issues or
matters. If it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. The Companies, jointly and severally, shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 6(b) hereof, and the
Companies shall pay all reasonable fees and expenses incident to the procedures
of this Section 6(c), regardless of the manner in which such Independent Counsel
was selected or appointed.

(d) In connection with any determination (including a determination by the Court
of Chancery of the State of Delaware (or other court of competent jurisdiction))
with respect to entitlement to indemnification hereunder, the burden of proof
shall be on the Companies to establish that Indemnitee is not entitled to
indemnification and any decision that Indemnitee is not entitled to
indemnification must be supported by clear and convincing evidence. The failure
of the Companies (including by its directors or Independent Counsel) to

 

- 8 -



--------------------------------------------------------------------------------

have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, or an actual
determination by the Companies (including by its directors or Independent
Counsel) that Indemnitee has not met such applicable standard of conduct, shall
not be a defense to the action or create a presumption that Indemnitee has not
met the applicable standard of conduct.

(e) In making a determination with respect to whether Indemnitee acted in good
faith and in a manner that Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the applicable Company, the person, persons or
entity making such determination shall presume that Indemnitee acted in good
faith and in a manner that Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the applicable Company. Anyone seeking to
overcome this presumption shall have the burden of proof and any decision that
Indemnitee is not entitled to indemnification must be supported by clear and
convincing evidence. Any action, or failure to act, by Indemnitee based on
Indemnitee’s good faith reliance on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise shall not, in and of itself, constitute grounds for an adverse
determination with respect to whether Indemnitee acted in good faith and in a
manner that Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the applicable Company. In addition, the knowledge and/or actions,
or failure to act, of any director, officer, agent or employee of the Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

(f) If the person, persons or entity empowered or selected under this Section 6
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within thirty (30) days after receipt by the Companies of
the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such thirty (30)-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making such determination with respect to entitlement to
indemnification in good faith requires such additional time to obtain or
evaluate documentation and/or information relating thereto.

(g) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel or member of
the Boards shall act reasonably and in good faith in making a determination
regarding the Indemnitee’s entitlement to indemnification under this Agreement.
Any costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in

 

- 9 -



--------------------------------------------------------------------------------

so cooperating with the person, persons or entity making such determination
shall be borne, jointly and severally, by the Companies (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the
Companies, jointly and severally, hereby agree to indemnify and hold Indemnitee
harmless therefrom.

(h) Each of the Companies acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
Proceeding to which Indemnitee is or becomes a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such Proceeding. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.

(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
under this Agreement or create a presumption that Indemnitee did not act in good
faith and in a manner that he reasonably believed to be in, or not opposed to,
the best interests of the applicable Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

7. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification (in whole or in
part) under this Agreement, (ii) advancement of Expenses is not timely made
pursuant to Section 5 of this Agreement, (iii) no determination of entitlement
to indemnification (in whole or in part) is made pursuant to Section 6(b) of
this Agreement within thirty (30) days after receipt by the Companies of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to this Agreement within thirty (30) days after receipt by the
Companies of a written request therefor or (v) payment of indemnification is not
made within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification or such determination is deemed to have been made
pursuant to Section 6 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of Indemnitee’s entitlement to such
indemnification and/or advancement of Expenses. The Companies shall not oppose
Indemnitee’s right to seek any such adjudication.

(b) In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b).

(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Companies shall be
bound by such

 

- 10 -



--------------------------------------------------------------------------------

determination in any judicial proceeding commenced pursuant to this Section 7,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s misstatement not materially
misleading in connection with the application for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

(d) In the event that (i) the Indemnitee commences a proceeding seeking (1) to
establish or enforce the Indemnitee’s entitlement to indemnification or
advancement of Expenses pursuant to this Agreement, (2) to otherwise enforce
Indemnitee’s rights under or to interpret the terms of this Agreement, (3) to
recover damages for breach of this Agreement, (4) to establish or enforce
Indemnitee’s entitlement to indemnification or advancement of Expenses pursuant
to the IDCO Certificate, the Intermediate Certificate, the Holdings Certificate,
the IDCO Bylaws, the Intermediate Bylaws or the Holdings Bylaws, or (5) to
enforce or interpret the terms of any liability insurance policy maintained by
the Companies (each such proceeding an “Indemnitee Enforcement Proceeding”), or
(ii) the Companies commence a proceeding against the Indemnitee seeking (1) to
recover, pursuant to an undertaking or otherwise, amounts previously advanced to
Indemnitee, (2) to enforce the Companies’ rights under or to interpret the terms
of this Agreement, or (3) to recover damages for breach of this Agreement (each
such proceeding a “Company Enforcement Proceeding” and together with each form
of Indemnitee Enforcement Proceeding, an “Enforcement Proceeding”), then the
Indemnitee shall be entitled to recover from the Companies, and shall be
indemnified, jointly and severally, by the Companies against, any and all
Expenses actually and reasonably incurred by or on behalf of such Indemnitee in
connection with such Enforcement Proceeding; provided, however, if applicable
law so provides, no indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding on which Indemnitee
does not prevail, unless (and only to the extent that) the Court of Chancery of
the State of Delaware or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication in respect of such
claim, issue or matter but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such expenses that
the Court of Chancery or such other court shall deem proper. The Companies,
jointly and severally, also shall be required to advance all Expenses actually
and reasonably incurred by or on behalf of the Indemnitee in connection with any
Enforcement Proceeding in advance of the final disposition of such proceeding
within thirty (30) days after the receipt by the Companies of a written request
for such advance or advances from time to time, which request shall include or
be accompanied by a statement or statements reasonably evidencing the Expenses
incurred by or on behalf of the Indemnitee and for which advancement is
requested; provided, however, that any such advancement shall be made only after
the Companies receive an undertaking by or on behalf of the Indemnitee to repay
any Expenses so advanced if it shall be finally determined that Indemnitee is
not entitled to be indemnified against such Expenses. Such undertaking shall be
sufficient for purposes of this Section 7(d) if it is substantially in the form
attached hereto as Exhibit A. Any advancements and undertakings to repay
pursuant to this Section 7(d) shall be unsecured and interest-free.

(e) The Companies shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Companies are bound by all the provisions of this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

8. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee will notify the Companies in writing of the
commencement thereof; but the omission to so notify the Companies will not
relieve them from any liability that they may have to Indemnitee except as
provided in Section 6(a). Notwithstanding any other provision of this Agreement,
with respect to any such Proceeding of which Indemnitee notifies the Companies:

(a) Except as otherwise provided in this Section 8, to the extent that they may
wish, the Companies may, separately or jointly with any other indemnifying
party, assume the defense of a Proceeding, with legal counsel reasonably
acceptable to the Indemnitee. After notice from the Companies to Indemnitee of
their election to assume the defense of the Proceeding, approval of such counsel
by Indemnitee and the retention of such counsel by the Companies, the Companies
shall not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee relating to fees of separate counsel engaged
by or on behalf of Indemnitee with respect to the same Proceeding, except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Companies of their assumption of the defense
thereof shall be at the expense of Indemnitee unless (i) the employment of
counsel by Indemnitee has been authorized by the Companies, (ii) counsel to the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Companies and Indemnitee in the conduct of the defense of
the Proceeding, or (iii) the Companies shall not within thirty (30) calendar
days of receipt of notice from Indemnitee in fact have employed counsel to
assume the defense of the Proceeding, in each of which cases the fees and
expenses of counsel for Indemnitee shall be at the expense of the Companies.

(b) The Companies shall not be entitled, without the consent of the Indemnitee,
to assume the defense of any Proceeding brought by or on behalf of the
Companies, or as to which counsel for the Indemnitee shall have reasonably made
the conclusion provided for in subparagraph (a)(ii) above.

(c) Regardless of whether the Companies have assumed the defense of a
Proceeding, the Companies shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Companies’ prior written consent, and the Companies shall not settle any
Proceeding in any manner that would impose any penalty or limitation on, or
require any payment from, Indemnitee without Indemnitee’s prior written
consent. Neither the Companies nor Indemnitee will unreasonably withhold or
delay its consent to any proposed settlement.

9. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the IDCO Certificate, the Intermediate
Certificate, the Holdings Certificate, the

 

- 12 -



--------------------------------------------------------------------------------

IDCO Bylaws, the Intermediate Bylaws, the Holdings Bylaws, any agreement, a vote
of stockholders, a resolution of directors or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status or otherwise
prior to such amendment, alteration or repeal. To the extent that a change in
the DGCL, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the IDCO Certificate, the
Intermediate Certificate, the Holdings Certificate, the IDCO Bylaws, the
Intermediate Bylaws, the Holdings Bylaws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
Notwithstanding anything in this Agreement to the contrary, the indemnification
and contribution provided for in this Agreement will remain in full force and
effect regardless of any investigation made by or on behalf of Indemnitee or any
of Indemnitee’s agents.

(b) To the extent that any of the Companies maintain an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents or fiduciaries of the Companies or of any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
Enterprise that such person serves at the request of the Companies, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any director, officer,
employee, agent or fiduciary under such policy or policies. If, at the time of
the receipt of a notice of a claim pursuant to the terms hereof, any of the
Companies have director and officer liability insurance in effect, such Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies. Such
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.

(c) Except as otherwise agreed between any of the Companies, on the one hand,
and Indemnitee or another indemnitor of Indemnitee, on the other hand,
including, without limitation, pursuant to the Side Letter, in the event of any
payment to or on behalf of the Indemnitee under this Agreement, the Companies
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers reasonably required and
take all action reasonably necessary to secure such rights, including execution
of such documents as are necessary to enable the Companies to bring suit to
enforce such rights. The Companies, jointly and severally, shall pay or
reimburse all Expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

(d) Except as otherwise agreed between any of the Companies, on the one hand,
and Indemnitee or another indemnitor of Indemnitee, on the other hand,
including, without limitation, pursuant to the Side Letter, the Companies shall
not be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any of the Companies’ insurance policies,
contracts, agreements or otherwise (except to the extent that Indemnitee is
required (by court order or otherwise) to return such payment or to surrender it
to the Companies).

 

- 13 -



--------------------------------------------------------------------------------

(e) Except as otherwise agreed between any of the Companies, on the one hand,
and Indemnitee or another indemnitor of Indemnitee, on the other hand,
including, without limitation, pursuant to the Side Letter, the Companies’
obligation to indemnify or advance Expenses hereunder to Indemnitee who is or
was serving at the request of any of the Companies as a director, officer,
employee or agent of any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other Enterprise shall
be reduced by any amount Indemnitee has actually received as indemnification or
advancement of expenses from such other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise (except to the extent that Indemnitee is required (by court order or
otherwise) to return such payment or to surrender it to the Companies).

10. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, none of the Companies shall be obligated under this Agreement to
advance Expenses or make any indemnity in connection with any claim made against
Indemnitee:

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy, or other indemnity provision or otherwise, except with
respect to any excess beyond the amount so paid, and except as may otherwise be
agreed between any of the Companies, on the one hand, and Indemnitee or another
indemnitor of Indemnitee, on the other hand, including, without limitation, the
Side Letter;

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Companies within the meaning of
Section 16(b) of the Act, as amended, or similar provisions of state statutory
law or common law;

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against any of the Companies or any of their respective
direct or indirect subsidiaries or the respective directors, officers, employees
or other indemnitees of the Companies or their respective direct or indirect
subsidiaries (other than any Proceeding initiated by Indemnitee pursuant to
Section 7(d), which shall be governed by the terms of such section), unless
(i) the applicable Board of Directors of the Companies authorized the Proceeding
(or any part of any Proceeding) prior to its initiation or (ii) the Companies
provide the indemnification, in their sole discretion, pursuant to the powers
vested in the Companies under applicable law; or

(d) in any circumstance where such indemnification has been determined to be
prohibited by law by a final (not interlocutory) judgment or other adjudication
of a court or arbitration or administrative body of competent jurisdiction as to
which there is no further right or option of appeal or the time within which an
appeal must be filed has expired without such filing.

11. Duration of Agreement. All agreements and obligations of the Companies
contained herein shall continue until six (6) years after the end of any period
Indemnitee is an officer or director of any of the Companies (or is or was
serving at the request of any of the

 

- 14 -



--------------------------------------------------------------------------------

Companies as a director, officer, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust or other
Enterprise) but shall continue thereafter so long as Indemnitee shall be subject
to any Proceeding (or any proceeding commenced under Section 7 hereof) by reason
of his or her Corporate Status or otherwise, whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement, notwithstanding
such six (6)-year period. All of the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto and their respective successors, assigns, spouses, heirs,
executors, administrators and legal representatives. Each Company shall require
and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of such Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that such Company would be
required to perform if no such succession had taken place.

12. Security. To the extent requested by Indemnitee and approved by the Board of
the applicable Company, any of the Companies may at any time and from time to
time provide security to Indemnitee such Company’s obligations hereunder through
an irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of the Indemnitee.

13. Enforcement; Entire Agreement.

(a) Each of the Companies expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of such Company, and such
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of such Company.

(b) This Agreement, in conjunction with the Side Letter, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

(c) Each of the Companies represents that this Agreement has been approved by
such Company’s Board.

14. Severability; Savings Clause.

(a) The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision hereof. Without
limiting the generality of the foregoing, this Agreement is intended to confer
upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

(b) If any provision or provisions (or portion thereof) of this Agreement shall
be invalidated on any ground by any court of competent jurisdiction, then the
Companies, jointly

 

- 15 -



--------------------------------------------------------------------------------

and severally, shall nevertheless indemnify Indemnitee if Indemnitee was or is
made or is threatened to be made a party or is otherwise involved in any
Proceeding (brought in the right of the Companies or otherwise) from and against
all loss and liability suffered and Expenses actually and reasonably incurred by
or on behalf of Indemnitee in connection with such Proceeding to the fullest
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated.

15. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by each
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

16. Notice By Indemnitee. Indemnitee agrees to notify the Companies promptly in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Companies shall not relieve the Companies of any
obligation which they may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
any of the Companies.

17. Disclosure of Payments. Except as expressly required by any law or
regulation, neither party shall publicly disclose any payments under this
Agreement unless prior approval of the other party is obtained.

18. Notices. Unless otherwise provided herein, any notice required or permitted
under this Agreement shall be deemed effective upon the earlier of (a) actual
receipt, or (b) (i) one (1) business day after the date of delivery by confirmed
facsimile transmission, (ii) one (1) business day after the business day of
deposit with a nationally recognized overnight courier service for next day
delivery, freight prepaid, or (iii) three (3) business days after deposit with
the United States Post Office for delivery by registered or certified mail,
postage prepaid. Any such notice shall be in writing and shall be addressed to
the party to be notified at the address indicated for such party indicated on
the signature pages or exhibits hereto, as otherwise set forth in this
Section 18, or at such other address as such party may designate by ten
(10) days’ advance written notice to the other parties. All communications shall
be sent:

(a) To Indemnitee at the address set forth below Indemnitee’s signature hereto;

(b) To the Companies at:

c/o Interactive Data Corporation

32 Crosby Drive

Bedford, MA 01730

Fax: (781) 687-8005

Attention: General Counsel

 

- 16 -



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

 

  Willkie Farr & Gallagher LLP   787 Seventh Avenue   New York, NY 10019   Fax:
(212) 728-9000   Attention:    Steven J. Gartner, Esq.    Robert T. Langdon,
Esq.   Email:    sgartner@willkie.com    rlangdon@willkie.com

and to:

 

  Simpson Thacher & Bartlett LLP   2550 Hanover Street   Palo Alto, CA 94304
  Fax: (650) 251-5002   Attention:    Peter S. Malloy, Esq.    Chad Skinner,
Esq.   Email:    pmalloy@stblaw.com    cskinner@stblaw.com

or to such other address as may have been furnished to Indemnitee by the
Companies or to the Companies by Indemnitee, as the case may be.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile or electronic signature.

20. Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

21. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Companies and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) consent to service of any summons and complaint and any other
process that may be served in any action, suit, or proceeding arising out of or
relating to this Agreement by mailing by certified or registered mail, with
postage prepaid, copies of such process to such party at its address for
receiving notice pursuant to Section 18 hereof, (iv) waive any objection to the
laying of venue of any such action or proceeding in the

 

- 17 -



--------------------------------------------------------------------------------

Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum. Nothing herein shall preclude service of
process by any other means permitted by applicable law.

22. Assignment. No party hereto may assign this Agreement without the prior
written consent of the other parties hereto; provided, however, that each
Company may assign this Agreement to a successor pursuant to Section 11, and
Indemnitee may assign its rights under this Agreement to Warburg Pincus Private
Equity X, L.P., Warburg Pincus X Partners, L.P., Silver Lake Partners III, L.P.,
Silver Lake Technology Investors III, L.P. and their respective affiliates
without prior written consent.

23. Injunctive Relief. The parties hereto agree that each party hereto may
enforce this Agreement by seeking specific performance hereof, without any
necessity of showing irreparable harm or posting a bond, which requirements are
hereby waived, and that by seeking specific performance, Indemnitee shall not be
precluded from seeking or obtaining any other relief to which he may be
entitled.

24. Construction. The parties acknowledge that all of the parties hereto have
contributed to the drafting of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

25. No Construction as Employment Agreement. Nothing contained herein shall be
construed as giving Indemnitee any right to be retained as a director and/or
officer of the Companies or in the employ of any of the Companies.

[signature page follows]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

INDEMNITEE: Signature:  

 

Name:  [—] Address:  

[c/o Warburg Pincus & Co.

450 Lexington Avenue

New York, NY 10017]

 

[c/o Silver Lake Partners

2775 Sand Hill Road, Suite 100

Menlo Park, CA 94025]

IDCO:   Interactive Data Corporation

By:  

 

Name:   Title:  

[Signature Page to Indemnification Agreement]



--------------------------------------------------------------------------------

INTERMEDIATE: Igloo Intermediate Corporation By:  

 

Name:   Title:   HOLDINGS: Igloo Holdings Corporation By:  

 

Name:   Title:  

[Signature Page to Indemnification Agreement]



--------------------------------------------------------------------------------

Exhibit A

UNDERTAKING

Reference is hereby made to that certain Indemnification Agreement, by and among
Interactive Data Corporation, a Delaware corporation (“IDCO”), Igloo
Intermediate Corporation, a Delaware corporation (“Intermediate”), Igloo
Holdings Corporation (“Holdings”, and together with IDCO and Intermediate, the
“Companies”), and the undersigned, dated as of [—] (the “Indemnification
Agreement”). All initially capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Indemnification
Agreement.

Pursuant to the Indemnification Agreement, I,
                                         
                                       , agree to reimburse the Companies for
all Expenses paid to me or on my behalf by the Companies in connection with my
involvement in [name or description of proceeding or proceedings], in the event,
and to the extent, that it shall ultimately be determined (pursuant to the terms
of the Indemnification Agreement) that I am not entitled to be indemnified by
the Companies for such Expenses.

 

Signature

 

 

Typed Name

 

 

                                          ) ss:

Before me                                         , on this day personally
appeared                                         , known to me to be the person
whose name is subscribed to the foregoing instrument, and who, after being duly
sworn, stated that the contents of said instrument is to the best of his/her
knowledge and belief true and correct and who acknowledged that he/she executed
the same for the purpose and consideration therein expressed.

GIVEN under my hand and official seal at             , this              day of
                    , 20        .

 

 

 

  Notary Public

My commission expires: